DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because the drawings are shown in grayscale and are difficult to interpret.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12-35 are objected to because of the following informalities:
In regard to all the claims, a retracted and forward position is recited for both the carrier body and the needle hub.  The applicant should amend the claims to more clearly indicate the positions.  For example, the needle hub forward and retracted positions could be recited as “a needle hub retracted position” and “a needle hub retracted position” to differentiate between the carrier body positions.
On line 11 of claim 12, “form” should read “from” to correct an obvious typo.
On line 2 of claim 26, there is no antecedent basis for “the guiding members”.  The examiner suggests altering the dependency of claim 26 to claim 25.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first moving unit biasing the carrier body to the forward position when the carrier body is in the retracted position”
“a second moving unit biasing the needle hub away from the carrier body and moving at least a portion of the insertion needle inside the housing when the carrier body is in the forward position”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
the first moving unit corresponds to spring 4
the second moving unit corresponds to spring 5
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 12, the limitation “an infusion part having a proximal surface having an adhesive adjoined to a cannula…wherein the proximal surface of the infusion part is away from a patient’s skin when the carrier body is in the retracted position…wherein the proximal surface of the infusion part contacts the patient’s skin and the insertion needle and the cannula are inserted into the patient’s skin when the needle hub is in the forward position” fails to comply with the written description requirement.  The original specification and drawings only show the proximal surface of the infusion part 8 contacting the adhesive pad 7 when the needle hub is in the forward position (see Figure 2).  There is no indication that the proximal surface of the infusion part contacts the patient’s skin. Furthermore, the proximal surface of the infusion part 8 is never disclosed as “having an adhesive”.  The only adhesive is a separate structure, the adhesive pad 7. 
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
In regard to claim 14, there is no disclosure in the specification/drawings that the adhesive pad 7 includes an adhesive distal surface.  There is only disclosure of an adhesive proximal surface.
In regard to claim 30, there is no disclosure in the specification/drawings that the locking members prevent the protruding members from rotating.  It appears that the guiding means 1A prevents the protruding members from rotating.  The applicant should amend the claim accordingly.
In regard to claim 34, substantially similar limitations are present.  Claim 34 is rejected for the same reasons as claim 12 discussed directly above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12, the limitation “wherein the proximal surface of the infusion part contacts the patient’s skin and the insertion needle and the cannula are inserted into the patient’s skin when the needle hub is in the forward position” renders the claim indefinite.  Please see the 112a rejection directly above.  The applicant has not shown or disclosed in the drawings or specification that the proximal surface of the infusion part 8 contacts the skin.  It is therefore unclear how the applicant is interpreting the term “contacts”.  For the purposes of this action, “contacts” in interpreted as touching or coupling through other structures.  
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
In regard to claim 34, substantially similar limitations are present.  Claim 34 is rejected for the same reasons discussed directly above.
Prior Art Rejection
	There is no prior art rejection in the instant office action.  Allowability of the instant claims cannot be indicated at this time due to the written description issues.  
The closest prior art is considered to be Hunn et al. (US 2004/0158207; hereafter Hunn).  Hunn discloses (in regard to claim 12) an inserter (see Figure 9) for an infusion set comprising a housing (6); an infusion part (4,5) having a proximal surface (bottom surface of 5) having an adhesive (see par. [0064]) adjoined to a cannula (3); a carrier body (27) configured to releasably carry the infusion part (4, 5) and moveable from a retracted position (Figure 9) to a forward position (Figure 10+), wherein the proximal surface of the infusion part (4,5) is away from a patient’s skin when the carrier body is in the retracted position (Figure 9); a needle hub (needle hub of 8; see par. [0073]; needle 8 can be detachably coupled to 27; that detachable mechanism is considered the needle hub) securing an insertion needle (8), wherein the needle hub is releasably fastened to the carrier body (see par. [0073]) and the infusion part (4, 5) is releasably fastened to the needle hub (Figure 11), wherein the needle hub is moveable from a retracted position (Figure 9) to a forward position (Figure 10) and from the forward position (Figure 10) to the retracted position (Figure 11), and wherein the proximal surface of the infusion part contacts the patient’s skin and the insertion needle and the cannula are inserted into the patient’s skin when the needle hub is in the forward position (Figure 10; see 112b rejection above; the proximal surface contacts the skin through plaster 2); a first moving unit (21) biasing the carrier body (27) to the forward position when the carrier body is in the retracted position (Figure 9).
Hunn discloses a second moving unit (22) but fails to disclose a second moving unit (22) biasing the needle hub away from the carrier body (27) and moving at least a portion of the insertion needle (8) inside the housing (6) when the carrier body (27) is in the forward position.  The carrier body (27) is in the forward position in Figure 10 but in that position, the spring (22) biases the needle hub (top of 8) and the carrier body (27) in the same direction (upwards; see Figure 11) instead of away from each other as is recited in claim 12.  
In regard to claim 34, Hunn fails to disclose “wherein the first moving unit and the second moving unit are placed at least partly parallel to each other and the second moving unit does not extend beyond first and second ends of the first moving unit when the carrier body is in the retracted position and the forward position”.  The springs 21, 22 of Hunn extend beyond each other in both positions.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,369,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783